
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6612
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 1, 2013
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To redesignate the Dryden Flight Research
		  Center as the Neil A. Armstrong Flight Research Center and the Western
		  Aeronautical Test Range as the Hugh L. Dryden Aeronautical Test
		  Range.
	
	
		1.Redesignation of Dryden
			 Flight Research Center
			(a)RedesignationThe
			 National Aeronautics and Space Administration (NASA) Hugh L. Dryden Flight
			 Research Center in Edwards, California, is redesignated as the NASA Neil
			 A. Armstrong Flight Research Center.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the flight research
			 center referred to in subsection (a) shall be deemed to be a reference to the
			 NASA Neil A. Armstrong Flight Research Center.
			2.Redesignation of
			 Western Aeronautical Test Range
			(a)RedesignationThe National Aeronautics and Space
			 Administration (NASA) Western Aeronautical Test Range in California is
			 redesignated as the NASA Hugh L. Dryden Aeronautical Test
			 Range.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the test range referred to in subsection (a) shall be deemed
			 to be a reference to the NASA Hugh L. Dryden Aeronautical Test
			 Range.
			
	
		
			Passed the House of
			 Representatives December 31, 2012.
			Karen L. Haas,
			Clerk.
		
	
	
	
